WENTWORTH, Judge,
specially concurring.
I concur in the result reached by the majority, and note that the judge of compensation claims’ jurisdiction to consider the effect of the parties’ agreement, for the limited purpose of awarding or denying statutory benefits, is amply supported by this court’s decision in City of Miami v. Knight, 510 So.2d 1069 (Fla. 1st DCA 1987), rev. denied 518 So.2d 1276 (Fla.1987), and the supreme court’s decision in Barragan v. City of Miami, 545 So.2d 252 (Fla.1989). I further note that the authority to direct Travelers to pay supplemental benefits derives from the adjudicatory power attending Travelers’ election to make direct payment in accordance with section 440.51(1)(b), Florida Statutes.